Title: To John Adams from Francis Dana : (No. 5.), 8 September 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris Septr: 8th. 1780 Hotel Valois Rue Richelieu
     
     I had the pleasure of your’s of the 30th. of last month, on the 4th. instant but my eyes being again in a bad state, and being otherwise unwell, I desired Mr. Thaxter to acknowledge the receipt of yours. My first misfortune I have not yet intirely recovered from nor do I expect it, till I shall be able wholly to lay aside both the book and the pen, for a considerable length of time. I had begun upon the business you mentioned sometime before your departure, and had made considerable progress in it, but my eyes have obliged me to stop short of my purpose. This misfortune (without a pun) frequently casts a gloomy shade over my future prospects. ’Tis really the source of much melancholy contemplation: but I will trouble you no more with it.
     Mr. Thaxter communicated to you all our intelligence of a public nature, but as this letter will be handed to you by Mr. Austin, who sets off to morrow evening for Amsterdam, I shall communicate some other parts of Mr.——letter to me. “You doubtless know that Mr: Cumberland, one of Ld. George Germain’s Secretaries, has been here sometime—His mission as well as admission, has given room to many conjectures. I am not apprehensive that Spain will make a seperate Peace; but I by no means think it prudent to receive the Spies of Britain into their Capital, and even into their Palaces. There are a great many wheels in our business, and the machine wont move easily, unless the great wheel be turned by the Waters of the Mississipi, which I neither believe, or wish will be the Case. Successes in America wou’d give it motion.” “My Adventurers” (you well understand him here) “are in a most perilous suspence. God grant them a happy deliverance.” You will want no Comments upon these Texts. I shall only say, Spain having secured to herself a free Commerce with America, hath now nothing to ask of her. Behold the effects of precipitate concession! If a young politician of a young Country, might presume to give his opinion upon matters of such high importance, he wou’d say, that shou’d America in the end, feel herself constrained to comply with the claims of Spain, that alone wou’d be cause of bringing on the exstinction of the Spanish Dominion on the East of the great River; As a Spaniard therefore he shou’d think it unsafe, and highly impolitic, to urge the claim, or even to accept of the exclusive right. It is to be hoped that the late important success of the combined Fleets over the Commerce of Britain, will not only teach them that similar ones are easily to be obtained, but that they are also among the most eligible, as they most effectually distress and disenable the common Enemy. Such however is the force of habit, that he who shou’d urge such policy, might be told, you are but of yesterday, and know nothing.
     I am happy to learn you spend your time so agreably in Amsterdam, and find so much good will to our Cause and Country; and I lament with you that our worthy Friend has not arrived there. Ministers at the Courts you mention, wou’d doubtless render the Councils and Influence of our Country, more extensive and more independent; but these are things rather to be wished for than expected.
     I am glad to hear you have my form of our Constitution: when you have done with it, please to forward it by the first private hand. I have a letter from that worthy character Judge Sargeant; among other things he says. “In the course of our travelling we have the pleasure to find a remarkable Candour in the people with respect to the new form of Government, excepting the 3d. article about Religion. There will be, as far as we can learn, almost an unanimous vote in favor of it; and more than 2/3ds in favor of that. This appears to be the case at the Westward and Southward; and in the middle Counties where we have been; and the eastward Counties, were always in that disposition.” Thus, Sir, I hope we shall have cause to rejoice in the candour and good sense of our Countreymen, and in seeing them happy under a generous and free Constitution of Government.
     I am, dear Sir, with much respect and esteem your much obliged Friend and obedient humble Servant
     
      FRA DANA
     
     
      P.S. My Love to the Children—mon Fils seems to have forgotten me.
     
    